Title: William Short to Thomas Jefferson, 14 August 1819
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Ballston-Spa Aug: 12 14. 1819
          
          Your kind letter of July 1. was recd by me at Philadelphia, at the moment I was leaving the City. As you mentioned that you were at the same time setting out for Bedford, I percieved that I could without inconvenience postpone my answer until my arrival here—knowing that your letters are not sent after you to Bedford, but await your return to Monticello.
          The report which you mention having heard of my intention to visit my friends in Virginia was not without foundation, & nothing can be better founded than the expectation you were so good as to express, of my not leaving out Monticello. Indeed that has been always the principal, & by no means a mere accessary, in the object of my constantly intended summer excursion to the ancient dominion. As I found from your letter that you would be absent from Monticello precisely at the time which it is impossible to remain in our Cities, I changed my plan for this summer, & as usual, came here. Mr Correa, whom I have not seen since his last visit to Washington, as he returned to Philadelphia after my departure, intended to have made this visit with me—Being advised of your journey to Bedford, he will of course square his visit with your return. I doubt whether you will find him as agreeable as he was before he had on his shoulders, his ministerial responsibility. His place is by no means to him a benefice sans charge. He is so occupied by his Baltimore Pirates that the former playfulness of his mind seems to be done away—And indeed to his Philadelphia friends he appears to realize the story of the “le Savetier devenu Financier.”—It is possible however that he may be more happily inspired at Monticello, & thus become himself again. It would be fortunate for himself & his friends, if not for his ministry, if he could take a leaf out of the book of his new Russian compeer, who, you must have observed, has come to this country with a predetermination to find every thing right—This change has been probably effected in some degree by the fate of his predecessor—for when he was here before, he was completely a frondeur. I am pleased that he made his excursion to Monticello. He expressed a great desire to see you—I think he was at Monticello formerly with Count Pahlen—He is a sarcastic, but at the same time a shrewd, little Calmuc—& will without doubt, give satisfaction à qui de droit.
          I communicated to the Anatomist, the information as to the postponed state of his chair. He had applied to me to ask for information. What I said respecting the Mathematician was volunteered on my part. It always gives me pleasure to hear of the University. I look forward with great confidence to its being a being not only an ornamental, but an useful decoration to my native State. The cause which retards its progress, as mentioned by you, has the same unhappy influence on the affairs of this country both public & private—but nowhere has this influence been so cruel & so fatal as in the illfated & lawless City of Baltimore. The demoralization of that place has been always more marked I think than any part of the U.S.—It has the honor of having attained, without the stimulus of external war, the highest point of infamy to which France arrived when  she thought herself at the last agony under foreign pressure, I mean the massacring of unarrmed men in prison. It is only in such a place that such a man as Mr B. could have thought of acting as he did. For as Sallust says “nemo repente turpissimus fuit”—so no man could have so acted in a City where general morals had not preluded to it. It is really afflicting to see a man, with such a capital of character as he had acquired by an honorable & useful life, throw the whole of it away at a dash—Where can security be looked for if not under the cover & protection of such a character—But these baneful institutions are destined I fear, to outstrip all the forebodings of the best informed. I must own myself to be among those who did not foresee the unhappy effects which are now made evident, & still less, those which are made probable, that is all the horror & distress of a “papier forcé”
          Our old friend the Abbé Morellet previously to his death published in four vols 8vo his Melanges de Literature & de philosophie. I recieved them a little before I left Philad. & have taken them with me as a part of my viaticum for this year. Several pieces in them had a particular interest for me as I had heard the author read them in society. This work might perhaps please you—If so & if perchance you have not recieved it I will with great pleasure send it to you by mail or any other way you may prefer.
          I see with some kind of alarm the life which you condemn yourself to lead—So much time passed at the writing desk must be unfavorable to health—& I really wish you would consult more your health & less the satisfaction of your correspondents. If any man has acquired a right to hang up his arms “ad postem Herculis” it is certainly you. I do not recommend this course to you on the principle laid down by Horace, but really on the score of a regard to your health, which age necessarily renders more precarious, & more in want of care. I am ashamed to say how little of this labor even a sense of duty can now make me bear.   Accept my best wishes for the preservation of your valuable health, & believe me with invariable sentiments of respect & attachment, dear sir,
          
            your friend & servant
            W: short
          
        